Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                           Nos. 04-18-00478-CR & 04-18-00479-CR

                                     The STATE of Texas,
                                          Appellant

                                                v.

                                     Miguel MELENDEZ,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                Trial Court Nos. 6467 & 6468
                           Honorable Bill Palmer, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s order of dismissal is
AFFIRMED.

       SIGNED August 14, 2019.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice